          Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 ESTHER EHRMAN                                      :   CIVIL ACTION NO.:

               Plaintiff,                           :

 vs.                                                :

 MOUNT VERNON CITY SCHOOL                           :
 DISTRICT,
                                                    :
               Defendant.                               AUGUST 25, 2021



                                         COMPLAINT

I.     INTRODUCTION

1.     Plaintiff, Esther Ehrman (“Plaintiff” or “Ehrman”) brings claims against her

       employer, Mount Vernon City School District (“Defendant” or “Mount Vernon”).

       Ehrman is a Special Education teacher with Mount Vernon. She has heart

       disease. As a result of her heart disease, she is at “high risk” of suffering serious

       illness or death if she contracted COVID-19. However, due to her heart disease,

       she is unable to wear a mask. Therefore, in the 2020-2021 academic year, she

       requested that she be permitted to teach remotely but her request was denied.

       On July 29, 2021, she again requested that she be permitted to teach remotely

       during the 2021-2022 academic year as an accommodation for her disability but

       her request was again denied.

2.     Plaintiff requests a trial by jury on all issues triable to a jury.




                                                1
         Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 2 of 19




II.    NATURE OF THE CLAIMS

3.     The unlawful discrimination described herein was committed in violation of Section

       504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 794 et. seq, the

       Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et. seq. and the

       New York Human Rights Law (NYSHRL”), N.Y. Executive Law §§ 290 et. seq.

4.     Plaintiff filed a charge of disability and age discrimination with the Equal

       Employment Opportunity Commission (“EEOC”) on or about April 14, 2021.

       Plaintiff will file an Amended Complaint alleging violations of the Americans with

       Disabilities Act of 2008, 42 U.S.C. § 12201 et. seq. (“ADAAA”), following the

       EEOC’s completion of its investigation and/or issuance of a Notice of Right to Sue.

5.     Any and all other prerequisites to the filing of this suit has been met.

III.   JURSIDICTION & VENUE

6.     This Court has jurisdiction over this controversy pursuant to 28 U.S.C. § 1331.

7.     The Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

       to 28 U.S.C. § 1367(a).

8.     Venue is proper within this Judicial District because all or a substantial part of the

       events or omission giving rise to the claims herein occurred in the Southern District

       of New York.

IV.    THE PARTIES

       Plaintiff Esther Ehrman

9.     Plaintiff Esther Ehrman is a resident of Danbury, CT.

10.    At all relevant times, the Plaintiff was an “employee” within the meaning of all the

       ADEA and NYSHRL and a “qualified individual with a disability” under Section 504.




                                              2
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 3 of 19




      Defendant Mount Vernon City School District

11.   Defendant Mount Vernon City School District is a public entity located at 165 North

      Columbus Avenue, Mount Vernon, New York 10553 and administers Mount

      Vernon’s public schools. The Defendant is a “federal fund recipient,” as defined

      by Section 504 and is an “employer” within the meaning of the ADEA and NYSHRL.

V.    FACTS

12.   The Plaintiff started working for the Defendant on September 1, 2002. She is a

      Special Education Teacher.

13.   The Plaintiff has performed well throughout her 19-year tenure with the

      Defendant.

14.   In February, 2019, the Plaintiff was diagnosed with heart disease.

15.   The novel coronavirus, which is commonly known as COVID-19, is a severe

      respiratory virus first identified in Wuhan, China in December, 2019 and was

      declared a public health emergency of international concern in January, 2020.

      The first known case of COVID-19 was confirmed in Washington State in

      January, 2020.

16.   COVID-19 is a severe, acute respiratory virus and may result in serious illness or

      death. It spreads primarily from person to person through exposure to

      respiratory fluids carrying infectious virus, which can occur through direct

      inhalation, depositing fluids on exposed mucous membranes in the mouth, nose

      or eyes through sprays and touching mucous membranes or contaminated

      hands. Centers for Disease Control and Prevention, Scientific Brief: SARS-COV-




                                            3
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 4 of 19




      2 Transmission (May 7, 2020), https://www.cdec.gov/coronavirus/2019-

      ncov/science/science-briefs/sars-cov-2-transmission.html.

17.   On March 7, 2020, then-New York State Governor Andrew Cuomo, declared a

      state of emergency to try to control the spread of the COVID-19 outbreak in New

      York State.

18.   On March 11, 2020, the World Health Organization declared the COVID-19

      outbreak a pandemic.

19.   To reduce COVID-19’s spread, the United States Centers for Disease Control

      and Prevention (“CDC”) recommended implementing community mitigation

      strategies to slow transmission of COVID-19, including limiting the number of

      people permitted in gatherings and social distancing in smaller gatherings.

20.   On March 13, 2020, then-President Donald J. Trump declared COVID-19 to be a

      national emergency.

21.   On March 16, 2020, then-Governor Andrew Cuomo issued an Executive Order

      directing schools in New York to close for two weeks. Under subsequent

      Executive Orders issued by then-Governor Cuomo, schools in New York remain

      closed. On May 1, 2020, then-Governor Cuomo issued an Executive Order

      closing schools for the rest of the academic year which had been scheduled to

      end in June, 2020.

22.   New York State issued a plan to reopen schools for the 2020-2021 Academic

      Year. The reopening plan stated that “a reasonable accommodation to work

      from home will be considered under the ADA and in line with the medical

      conditions as set forth by the U.S. Centers for Disease Control and Prevention.”




                                           4
         Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 5 of 19




23.   On July 24, 2020, Defendant’s Superintendent of Schools, Dr. Kenneth Hamilton,

      requested that any teachers and staff with underlying medical conditions submit

      requests to work from home and/or request an accommodation by August 1,

      2020. In his email to teachers and staff, he stated that “[i]n order to be fully

      prepared for our students’ return, it is important for us to know whether there are

      faculty and staff members who have serious underlying medical conditions that

      may compromise their return.”

24.   On July 27, 2020, the Plaintiff sent an email to Dr. Hamilton and stated that:

             “Last year I was diagnosed with an underlying condition that
             renders me very vulnerable to increased risk of severe COVID-19
             per the CDC guidelines.

             Therefore, I will be unable to work in person this fall. Medical
             documentation from my cardiologist, Dr. Monica Reynolds, will be
             forwarded to you by Monday, August 4th.”

25.   On July 30, 2020, the Plaintiff sent Dr. Hamilton a letter from her physician, Dr.

      Monica Reynolds. Dr. Reynolds stated that she was treating Ehrman for atrial

      fibrillation, adding:

             “She is a special education teacher and has been asked to return to
             the classroom to teach in-person in the fall, 2020. The Covid
             pandemic is still very active. Her underlying heart condition puts
             her at significant risk for severe complications from COVID-19.”

             “I recommend that she NOT return to in-classroom work during the
             pandemic.”

26.   On August 11, 2020, Dr. Hamilton informed teachers and staff by email that “[w]e

      are reviewing each request on an individual basis and engaging our medical and

      legal experts to assist where there may be some ambiguity. I will be providing




                                             5
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 6 of 19




      you with a response as soon as practical. Please do not assume your request

      has been approved.” (Emphasis in original.)

27.   On August 28, 2020, Dr. Hamilton informed the Plaintiff by letter that (1) the

      District intended to begin the school year with starting fully remote, (2) all staff

      will be required to report to their assigned work location to deliver remote

      instruction for students from empty classrooms, (3) “you requested an

      accommodation to work from home; however, I believe defaulting to this method

      of instruction provides reasonable accommodation consistent with your request,”

      and (4) appropriate personal protective equipment (“PPE”) would be made

      available. The letter further stated that, if the Plaintiff believed she needed

      further accommodation beyond PPE and delivering instruction from an empty

      classroom or when the District reverted to the hybrid model on October 5, 2020,

      she should submit an updated request detailing the specific accommodation she

      was requesting.

28.   On September 1, 2020, the Plaintiff told Dr. Hamilton she had received his

      response denying her accommodation and her physician would need more time

      to submit the workplace accommodation form. The Plaintiff added that, because

      she believed her health risk was so high, she requested permission to work from

      home for that week only so she could remain safe until her medical

      documentation was provided.

29.   On September 1, 2020, the Plaintiff sent Dr. Hamilton an email with a letter from

      her attorney at that time regarding her inability to report to the building for duty.




                                             6
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 7 of 19




      She explained that her doctor was on vacation that week so she would not be

      able to provide further medical documentation until Monday, September 6, 2020.

30.   Later that day on September 1, 2020, Dr. Hamilton denied her request for a

      temporary accommodation of working remotely for one week.

31.   On September 3, 2020, the Plaintiff applied for leave under the Family Medical

      Leave Act (“FMLA”). She stated on the form that she expected the leave would

      continue until November 11, 2020.

32.   On September 7, 2020, Dr. Hamilton sent a letter to all staff stating that

      employees would be working from home.

33.   On September 9, 2020, the Plaintiff was informed that her FMLA leave was

      approved. Her return-to-work date was October 3, 2020.

34.   On September 29, 2020, the Plaintiff informed the Defendant that she was

      having heart surgery the following day. She requested that she be permitted to

      return to work on October 5, 2020.

35.   In support of the Plaintiff’s request to return to work, she submitted a letter from

      her cardiac electrophysiologist, Dr. Robert D. Winslow, stating that she could

      return to work with restrictions, adding “no driving one-week post-surgery. No N-

      95 mask – use alternative.”

36.   Later in the day on October 2, 2020, Jessica Graves from the Defendant’s Office

      of Human Resources informed the Plaintiff that she could return to work.

37.   On Monday, October 5, 2020, the Plaintiff returned to work. At the time, all the

      instruction was remote and teachers were working from home.




                                            7
         Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 8 of 19




38.   On October 9, 2020, Dr. Hamilton announced in an email that all staff should

      report to work on November 5, 2020.

39.   On October 14, 2020, the Plaintiff emailed Dr. Hamilton and his personal

      associate, Lisa Thorpe-Fraley, a request for an accommodation to be permitted

      to work from home when students returned to school in early November, 2020.

      The Plaintiff also provided additional medical documentation.

40.   On October 19, 2020, the Plaintiff’s request to work remotely was denied by the

      Respondent’s Assistant Superintendent of Human Resources, Marci Tiggs.

41.   On November 4, 2020, Dr. Hamilton notified teachers and staff that they would

      need to return to school the following day. He reminded everyone to remember

      to wear face coverings at all times.

42.   On November 4, 2020, the Plaintiff attended a FIT test to use the N-95 mask and

      failed. She became ill in front of her colleagues and was taken to urgent care

      after fainting.

43.   On November 9, 2020, the Plaintiff’s FMLA leave was reinstated and granted

      until December 23, 2020.

44.   On November 16, 2020, the Plaintiff contacted Ms. Tiggs to again request

      accommodation. She explained that her condition had deteriorated since Dr.

      Winslow said she was ready to return to work after cardiac ablation on October

      2nd. The Plaintiff attached a letter from Dr. Lila Rosenthal requesting that she be

      granted permission to work remotely during the pandemic “due to multiple

      chronic severe complications that could be fatal were she to contract COVID-19

      with in-person work.” Dr. Rosenthal elaborated that “wearing a mask for more




                                             8
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 9 of 19




      than a few minutes at a time is not feasible given the nature of some of her

      health conditions. Therefore, it is imperative that Ms. Ehrman not enter the

      school building for any reason. She must be granted the workplace

      accommodation of working from home.”

45.   In November, 2020, the Plaintiff was diagnosed with dysautonomia. It is a

      condition in which the automatic nervous system does not work properly. It may

      affect the functioning of the heart, bladder, intestines, sweat glands, pupils and

      blood vessels.

46.   In December, 2020, the Plaintiff was diagnosed with Postural Orthostatic

      Tachycardia Syndrome (“POTS”). POTS is an abnormal increase in the heart

      rate which affects blood flow and occurs after sitting up or standing.

47.   The Plaintiff received a letter dated December 1, 2020 from Ms. Tiggs. It stated

      that the District had re-evaluated her request for a temporary workplace

      accommodation. According to Ms. Tiggs, “[w]e will honor your request to work

      remotely during hybrid and in-person instruction starting January 4, 2021.”

48.   The Plaintiff received another letter dated December 22, 2020 from Ms. Tiggs

      which stated that “[d]ue to a material change in circumstances arising after the

      date that your temporary interim accommodation was granted to you needs to be

      modified. Beginning Monday, January 4, 2021, you are required to attend work

      in person at your required work location.” As a result, the Defendant revoked its

      offer to accommodate the Plaintiff’s disabilities by permitting her to work

      remotely.




                                            9
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 10 of 19




49.   The Defendant failed to explain what “change in circumstances” occurred which

      led them to revoke the Plaintiff’s request to work remotely that they had granted

      just three weeks before.

50.   On information and belief, on or about December 22, 2020, the Defendant

      revoked the previously granted permission to approximately 20 teachers to teach

      remotely.

51.   The Defendant granted permission to work remotely as an accommodation for a

      medical condition to five teachers who, on information and belief, were under 50

      years of age.

52.   The Respondent denied permission to work remotely to five teachers who, on

      information and belief, were over 50 years of age.

53.   The age of the teachers who requested an accommodation was a substantial

      factor which made a difference when the Defendant decided whether to permit a

      teacher to teach remotely as an accommodation for his or her “high risk” medical

      condition.

54.   The Defendant’s decision as to whether to grant permission to permit a teacher

      to teach remotely as an accommodation for his or her medical condition

      adversely affected teachers over 50 years of age.

55.   Ms. Tiggs’ December 22, 2020 letter stated that, if the Plaintiff believed she was

      eligible for a COVID-19 related or another type of leave, she could complete the

      appropriate forms and submit them to Jessica Graves in the Office of Human

      Resources. The letter further stated that if the Plaintiff failed to report to work on




                                            10
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 11 of 19




      January 4, 2021 without a valid reason, it would be considered an act of

      insubordination which might subject her to disciplinary action.

56.   The Plaintiff called in sick from January 4-8, 2021.

57.   On January 8, 2021, the Plaintiff requested leave from January 11-22, 2021 to

      get treatment for POTS.

58.   On January 25, 2021, the Committee on Preschool Education (“CPSE”)

      requested that the Plaintiff be transferred to their committee. The CPSE is a

      remote position. However, the Defendant did not respond to the transfer request.

59.   Due to a cough and fever, the Plaintiff informed the Defendant that she would

      need to quarantine for two weeks in case she had COVID. She took a COVID

      test and it was negative.

60.   On February 7, 2021, the Plaintiff’s physician ordered more medical tests. The

      Plaintiff’s doctor believed she had Stage A congestive heart failure due to

      pervasive atrial fibrillation. The arrhythmia had caused her heart muscle to

      stretch, resulting in a cough, low grade fever, exhaustion and edema. She was

      required to take an ACE inhibiter and a diuretic. The Plaintiff was also told by her

      physician that she would not be able to wear a mask while in school.

61.   On February 10, 2021, the Plaintiff sent an email to Ms. Tiggs again requesting a

      reasonable accommodation. The Plaintiff attached to the request a Request for

      Workplace Accommodation form from her physician, Dr. Monica Reynolds,

      requesting that Ehrman be permitted to work at home and/or telework. The

      Plaintiff explained that she had been diagnosed with congestive heart failure.

      She elaborated that masks caused her atrial fibrillation to increase along with




                                           11
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 12 of 19




      lack of energy, breathing intolerance, increased heart and breathing rate,

      decreased blood pressure, migraines and dizziness. After pointing out that the

      Defendant requires its staff and teachers to wear masks in schools, Dr. Reynolds

      said that the Plaintiff had been diagnosed with heart disease and that (1)

      “wearing a mask for extended periods exacerbate this condition drastically” and

      (2) “by not wearing a mask, Ms. Ehrman will be at a significant risk of COVID-19

      infection. Patients with her condition have an increased risk of complicated or

      fatal results from COVID-19 …”

62.   The Plaintiff also included with her February 10, 2021 accommodation request

      (1) a letter from the POTS treatment center dated January 25, 2021, stating that

      she was receiving treatment from the POTS treatment center, that she would

      need to work from home while they attempted to increase her oxygen levels

      during the treatment plan so not having to work outside during the pandemic

      would be helpful without wearing a mask all day, (2) her November 16, 2020,

      letter from Dr. Rosenthal stating that the Plaintiff needed to work remotely due to

      her high-risk medical condition which would place her at high risk of

      complications if she contracted COVID-19 and that, in light of her medical

      condition, wearing a mask for more than a few minutes was not possible, and (3)

      a February 7, 2021 letter from Dr. Rosenthal saying that the Plaintiff had recently

      been diagnosed with a new cardiac condition and that wearing a mask at work

      would be unreasonable.

63.   Due to the substantial number of teachers, staff and students that have tested

      positive for COVID-19 throughout this school year, schools throughout the Mount




                                           12
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 13 of 19




      Vernon District often shut down and proceeded with remote instruction. When

      that happened, the Plaintiff taught her class remotely.

64.   On information and belief, at the Lincoln School where the Plaintiff taught, five

      kindergarten teachers and three kindergarten teacher’s assistants contracted

      COVID-19.

65.   At the start of the 2020-2021 academic school year, the Plaintiff had 210 sick

      days. She had to use sick days when the school was not fully remote. She now

      only has about 130 sick days left.

66.   It would not have created an undue hardship to the Defendant to have permitted

      the Plaintiff to teach remotely. Her class consisted of just five special education

      students, two of whom participated in classes remotely. The Plaintiff had two

      teaching assistants who were working in person with her class under her

      constant guidance.

67.   Heart disease is one of the medical conditions which the CDC has identified as

      “high risk” for serious illness or death if the person contracted COVID-19.

      https://www.cdc.gov/coronavirus/2019/people-with-certain-medical-

      conditions.html.

68.   The Equal Employment Commission (“EEOC”) has stated in its COVID-19

      Guidance that persons with certain impairments are at a greater risk from COVID-

      19 and, as a result, may be entitled to an accommodation.

69.   The Plaintiff’s date of birth is February 8, 1963. She is presently 58 years of age.

Ehrman Requests Accommodation for 2021-2022 Academic Year




                                           13
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 14 of 19




70.   In the Spring of 2021, Dr. Hamilton announced that the Defendant would follow a

      “No Remote” policy in the 2021-2022 academic year.

71.   On July 29, 2021, the Plaintiff sent a letter to Assistant Superintendent for Human

      Resources, Marci Tiggs, and requested that the Defendant make an exception to

      its “No Remote” policy for the 2021-2022 academic hear and permit her to teach

      remotely as an accommodation for her disabilities. She again explained that she

      had heart disease which, according to the CDC, placed her at higher risk of death

      or serious illness if she contracted COVID-19. She added that she could not wear

      a mask because doing so increased heart fibrillation and caused a lack of energy,

      breathing intolerance, increased heart and breathing rate, decreased blood

      pressure, migraines and dizziness. In addition to including medical reports with

      her request, she explained that her heart disease had progressed over the past

      several months.

72.   On August 4, 2021, Dr. Hamilton sent a letter to all staff about the school district’s

      upcoming plans for the 2021-2022 school year. He acknowledged that the new

      COVID Delta variant has shown a resurgence of COVID cases in the area.

      Nevertheless, he stated that “[y]ou should be well advised that, as of this writing,

      there are no plans to offer a remote option for 2021-2022.” He elaborated that

      “[w]e already know that many parents are not ready to send their children back to

      school, but we are planning for a 100% in-person instruction delivery in September.

      As of this writing, we will no longer offer remote or hybrid options.”

73.   In a letter dated August 6, 2021, Jessica Graves, Personal Associate, Office of

      Human Resources, denied Ehrman’s request to work remotely, adding that “[s]taff




                                            14
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 15 of 19




      are expected to provide instruction to students in-person for the 2021-2022 school

      year.”

Ehrman Was and Is a “Qualified Individual With a Disability”

74.   At all relevant times, Ehrman has been, and continues to be, “a person with a

      disability,” as defined by Section 504. She has a physical impairment, as her heart

      disease is a physiological condition which effects the circulatory system. 29 C.F.R.

      § 1302(h)(l). Her physical impairment substantially limits her in one or more major

      life activities, including, but not limited to, breathing and substantially limits her

      respiratory and circulatory bodily functions.

75.   At all relevant times, the Plaintiff has been, and continues to be, “qualified” to

      perform the essential functions of her position as a Special Education Teacher with

      a reasonable accommodation of remote teaching.

76.   Section 504 and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101

      et. seq. and their regulations may require “modifications or adjustments to the

      manner or circumstances under which a position held or desired is customarily

      performed.” Lovejoy-Wilson v. NOCO Motor Fuel Co., 263 F. 3d 208, 217 (2d Cir.

      2001) (quoting 29 C.F.R. § 1630.2(o)(l)(ii).       Therefore, employers might be

      required to modify or adjust the manner in which instruction is provided to

      incorporate technology, such as remote instruction.

77.   Courts have repeatedly held that, when considering whether job duties can be

      performed remotely, employers must consider technological advances. See, e.g.,

      Mosby-Meachum v. Memphis Light, Gas & Water Division, 883 F. 3d 595, 604-05




                                            15
         Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 16 of 19




       (6th Cir. 2018); Soloman v. Vilsack, 763 F. 3d 1, 9-11 (D.C. Cir. 2014); EEOC v.

       Ford Motor Co., 752 F. 3d 634, 641 (6th Cir. 2014).

78.    The Plaintiff’s heart disease and related conditions are physical and medical

       impairments resulting from physiological conditions which prevent the exercise of

       normal bodily functions, as defined by New York Executive Law § 292(21).

79.    With an accommodation of remote teaching, Ehrman could perform the duties of

       her job as a Special Education Teacher in a reasonable manner.

V.     LEGAL CLAIMS

       COUNT ONE – SECTION 504 - FAILURE TO ACCOMMODATE

       Paragraphs 1-79 of this Complaint are incorporated by reference the same as if

fully pleaded.

80.    The Defendant failed to provide the Plaintiff with a reasonable accommodation

       during the 2020-2021 Academic Year.

81.    The Defendant failed to provide the Plaintiff with a reasonable accommodation for

       the 2021-2022 Academic Year.

82.    The Defendant knew that its actions constituted unlawful discrimination and/or

       showed reckless disregard for Plaintiff’s statutorily protected rights.

83.    As a result of the Defendant’s violation of Section 504, the Plaintiff suffered severe

       damages, including, but not limited to, loss of income and benefits and emotional

       distress.

       COUNT TWO – NYSHRL – FALURE TO ACCOMMODATE

       Paragraphs 1-83 of this Complaint are incorporated by reference the same as if

fully pleaded.




                                             16
         Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 17 of 19




84.    The Defendant failed to provide the Plaintiff with a reasonable accommodation

       during the 2020-2021 Academic Year.

85.    The Defendant failed to provide the Plaintiff with a reasonable accommodation for

       the 2021-2022 Academic Year.

86.    As a result of the Defendant’s violation the NYSHRL, Plaintiff suffered severe

       damages, including, but not limited to, loss of income and benefits and emotional

       distress.

       COUNT THREE – ADEA

       Paragraphs 1-86 of this Complaint are incorporated by reference the same as if

fully pleaded.

87.    The Plaintiff’s age was a substantive factor which led the Defendant in December

       2020 to rescind its offer permitting her to teach remotely.

88.    The Defendant’s willfully violated the ADEA.

89.    As a result of the Defendant’s violation of the ADEA, the Plaintiff suffered severe

       damages, including, but not limited to, loss of income and benefits.

       COUNT FOUR – NYSHRL

       Paragraphs 1-89 of this Complaint are incorporated by reference the same as if

fully pleaded.

90.    The Plaintiff’s age was a substantive factor which led the Defendant in December

       2020 to rescind its offer permitting her to teach remotely.

91.    As a result of the Defendant’s violation of the NYSHRL, the Plaintiff suffered severe

       damages, including, but not limited to, loss of income and benefits and emotional

       distress.




                                            17
        Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 18 of 19




                               DEMAND FOR JURY TRIAL

92.   Plaintiff herein demands a trial by jury for all issues in this action.


                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Esther Ehrman, demands that a judgment be entered in

her favor and that the Court order and award Plaintiff the following relief against the

Defendant:

      A. A declaratory judgment that the actions, conduct, and practices of the

          Defendant complained of herein violate the laws of the United States and the

          State of New York;

      B. An award of damages against the Defendant, in an amount to be determined

          at trial, plus interest, to compensate for all monetary and/or economic

          damages;

      C. An award of damages against the Defendant, in an amount to be determined

          at trial, plus interest, to compensate for all non-monetary and/or compensatory

          damages, including, but not limited to, compensation for Plaintiff’s emotional

          distress;

      D. An award of liquidated damages in an amount to be determined at trial;

      E. Pre-judgment interest on all amounts due;

      F. An award of Plaintiff’s reasonable attorneys’ fees and costs; and

      G. Such other relief as may seem just and proper.

                                                          THE PLAINTIFF

                                                          By: /s/ Gary Phelan
                                                          Gary Phelan (2284230)
                                                          Mitchell & Sheahan, P.C.



                                             18
Case 7:21-cv-07167-VB Document 2 Filed 08/25/21 Page 19 of 19




                                       999 Oronoque Lane, Suite 203
                                       Stratford, CT 06614
                                       (203) 873-0240
                                       (203) 873-0235 (fax)
                                       gphelan@mitchellandsheahan.com
                                       Counsel for Esther Erhman




                             19
